In a proceeding pursuant to article 78 of the CPLR. to compel respondents to appoint him to the position of Director of the Bureau of Curriculum Development, petitioner appeals from a judgment of the Supreme Court, Kings County, dated October 4, 1971, which dismissed the proceeding. Appeal held in abeyance in accordance with the following memorandum. In Chance v. Board of Examiners (330 F. Supp. 203) the United States District Court, Southern District of New York, by order dated September 17, 1971, has temporarily enjoined respondents, inter 'alia, from making any permanent appointments to supervisory positions in the New York City School System. We are therefore constrained to hold this appeal in abeyance during the pendency of that injunction or until petitioner, by application to the District Court, obtains an exemption from its operation. Munder, Acting P. J., Martuscello, Shapiro, Brennan and Benjamin, JJ., concur.